DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is responsive to the amendment filed on 02/12/2021. Claims 1-5 and 8-12 are examined.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
	1. Determining the scope and contents of the prior art.
	2. Ascertaining the differences between the prior art and the claims at issue.
	3. Resolving the level of ordinary skill in the pertinent art.
	4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 8-10  rejected under 35 U.S.C. 103 as being unpatentable over Smith 3121996 in view of Boardman 2009/0044537.
Regarding Claim 1, Smith teaches a combustion chamber assembly (A; annotated Fig. 3 of Smith) of a gas turbine (implicit), for combusting a fuel in the presence of combustion air (air), the combustion chamber assembly A comprising (Col. 1, ll. 50-59 and Col. 2, ll. 39-61; Figs. 1 & 3.  The combustion chamber assembly A of Smith is implicitly for a gas turbine engine): 
a combustion chamber 6, in which combustion of the fuel occurs, the combustion chamber 6 being delimited by a wall (B; annotated Fig. 3 of Smith);
a precombustion chamber (C; annotated Fig. 3 of Smith) arranged upstream, in a fuel feeding direction, of the combustion chamber 6; 
an atomization device (F; annotated Fig. 3 of Smith) configured to feed liquid fuel (liquid fuel) into the precombustion chamber B;
and a swirl body (E is made up of elements 23,27,28,29; annotated Fig. 3 of Smith) configured to feed combustion air (air) and gaseous fuel (gas) to the precombustion chamber C (Col. 2, ll. 39-53; Annotated Fig. 3, below),
the combustion chamber assembly A is configured as a dual-fuel combustion chamber assembly, which, in a gas fuel operating mode, feeds a mixture of a gaseous fuel (gas) and combustion air (air) to the combustion chamber 6 via the swirl body E, and which, in a liquid fuel operating mode, feeds liquid fuel (liquid fuel) to the combustion chamber 6 via the atomization device F, and combustion air (air) to the combustion chamber 6 via the swirl body E (Col. 1, ll. 50-59 and Col. 2, ll. 39-61; Fig. 3), 
and the atomization device F, comprises: an atomization lance 12 with at least one atomization nozzle (G; annotated Fig. 3 of Smith), the atomization lance G being centrally arranged in the combustion chamber assembly with respect to a longitudinal center axis (H; annotated Fig. 3 of Smith) of the combustion chamber assembly A (Annotated Fig. 3, below),
and an adjoining component 10 configured to at least partially surround the centrally arranged atomization lance 12, the adjoining component 10 being configured and dimensioned so as to form a radial gap (D; annotated Fig. 3 of Smith) radially outside the centrally arranged atomization lance 12, the adjoining component 10 being configured so as to supply the combustion chamber with the combustion air (air) via the radial gap D and bypassing the swirl body E (Annotated Fig. 3, below.  Air enters form the space around the swirl body E bypassing it and flowing through element 14 into the radial gap D),

    PNG
    media_image1.png
    515
    1085
    media_image1.png
    Greyscale

Figure A:  Annotated Fig. 3 of Smith (US 3121996)

    PNG
    media_image2.png
    515
    1087
    media_image2.png
    Greyscale

Figure B:  Annotated Fig. 3 of Smith (US 3121996)

Smith does not teach the adjoining component is configured to form the radial gap, the radial gap being dimensioned such that the combustion air flow fed via the radial gap between 1 % and 10% of the combustion air flow that is feedable to the combustion chamber via the swirl body.
The amount of combustion air flow that can be supplied to the combustion chamber while bypassing the main swirl body via the radial clearance is a desired result and an intended use
 The system of Smith which comprises a bypass passage 14, the adjoining component 10 which forms a radial gap D through which combustion airflow is supplied to the combustion chamber 6 while bypassing the swirl body E, and the adjoining component 10 surrounding the fuel lance 12 (seen above in annotated Fig. 3 of Smith) is capable of supplying combustion air flow to the combustion chamber, such that the combustion air fed to the combustion to the combustion chamber by bypassing the swirl body via the radial gap D, amounts to between 1 % and 10 % of the combustion air flow that is fed to the combustion chamber via the swirl body, because it has been held that "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original); and further: A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987), MPEP 2114 II. Therefore, the amount of combustion air supplied through chamber between the radial clearance and the atomization nozzle is considered to be an obvious extension of prior art teachings. Furthermore, as Smith teaches on col. 1, l. 59, air flowing through passage 14 cools burner 12, and as such it is a result effective parameter that is suitable for optimization. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to size Smith’ air passage 14 to flow between 1% to 10% of combustion air around burner 12, in order to supply adequate cooling for the burner, because it has been held that optimizing a result effective parameter, in this case the amount of cooling air that is effective for cooling burner 12, was an obvious extension of prior art teachings,  In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), MPEP 2145 II B and  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2145 II A. 
Smith does not teach the atomization device comprises: a plurality of atomization nozzles, the plurality of atomization nozzles being arranged in the combustion chamber assembly in a decentralized manner with respect to the longitudinal center axis of the combustion chamber assembly.
Boardman teaches
the atomization device (K; annotated Fig. 4 of Boardman) comprises: a plurality of atomization nozzles 10, the plurality of atomization nozzles 10 being arranged in the combustion chamber assembly 

    PNG
    media_image3.png
    773
    965
    media_image3.png
    Greyscale

Figure C:  Annotated Fig. 4 of Boardman (US 2009/0044537)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the atomization device F of Smith with Boardman’s atomization device K that comprises: a plurality of atomization nozzles 10, the plurality of atomization nozzles 10 being arranged in the combustion chamber assembly 100 in a decentralized manner (seen in Fig. 2) with respect to the longitudinal center axis (axis) of the combustion chamber assembly 100, in order to efficiently, effectively atomize and disperse fuel without requiring additional, high-pressure atomizer air (Boardman; [0034], ll. 3-5) and provide a “simplified assembly and maintenance as well as reduced risk of internal fuel leakage” (Boardman; [0021], ll. 8-10).
Regarding Claim 2, Smith in view of Boardman teaches the invention as claimed and as discussed above for claim 1.  However, Smith in view of Boardman, as discussed so far, does not teach the decentralized said plurality of atomization nozzles are arranged on a circular path extending about the longitudinal center axis.

Boardman further teaches
the decentralized said plurality of atomization nozzles 10 are arranged on a circular path (seen in Fig. 2) extending about the longitudinal center axis (axis; seen in Fig. 4)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the atomization device of Smith in view of Boardman, with Boardman’s decentralized said plurality of atomization nozzles 10 that are arranged on a circular path (seen in Fig. 2) extending about the longitudinal center axis (axis), such that homogenous mixing within the premixer occurs quickly (Boardman; [0028], ll. 3-5).
Regarding Claim 3, Smith in view of Boardman teaches the invention as claimed and as discussed above for claim 2.  However, Smith in view of Boardman, as discussed so far, does not teach a center point of the circular path, on which the decentralized said plurality of atomization nozzles are arranged, is positioned on the longitudinal center axis. 
Boardman further teaches
a center point of the circular path (seen in Fig. 2), on which the decentralized said plurality of atomization nozzles 10 are arranged, is positioned on the longitudinal center axis (axis; seen in Fig. 4).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the atomization device of Smith in view of Boardman, with Boardman’s center point of the circular path (seen in Fig. 2), on which the decentralized said plurality of atomization nozzles 10 are arranged, is positioned on the longitudinal center axis (axis), for the same reason as discussed in rejection of claim 2 above.
Regarding Claim 4, Smith in view of Boardman teaches the invention as claimed and as discussed above for claim 3.  However, Smith in view of Boardman, as discussed so far, does not teach the circular path, on which the decentralized said plurality of atomization nozzles are arranged, has a radius of between 0.4 times and 1.1 times an inner radius of the swirl body.
Boardman further teaches
the circular path (seen in Fig. 2 and Fig. 4), on which the decentralized atomization nozzles 10 are arranged, has a radius (seen in Fig. 4).
Smith in view of Boardman does not teach the circular path, on which the decentralized said plurality of atomization nozzles are arranged, has a radius of between 0.4 times and 1.1 times an inner radius of the swirl body.  However, the description of the article pictured can be relied on, in combination with the drawings, for what they would reasonably teach one of ordinary skill in the art. In re Wright, 569 F.2d 1124,1 93 USPQ 332 (CCPA1977). Therefore, the Examiner interprets Fig. 4 as reading on the claim.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the atomization device of Smith in view of Boardman, with Boardman’s circular path (seen in Fig. 2 and Fig. 4), on which the decentralized said plurality of atomization nozzles 10 are arranged, has a radius of between 0.4 times and 1.1 times an inner radius of the swirl body 6, for the same reason as discussed in rejection of claim 2 above.
Regarding Claim 8, Smith in view of Boardman teaches the invention as claimed and as discussed above for claim 1, and Smith further teaches
the radial gap D is configured to supply the combustion chamber 6 with the combustion air both in the gas fuel operating mode and in the liquid fuel operating mode (Col. 1, ll. 50-59 and Col. 2, ll. 39-61; Annotated Fig. 3, below).

    PNG
    media_image4.png
    515
    1086
    media_image4.png
    Greyscale

Figure D:  Annotated Fig. 3 of Smith (US 3121996)
Regarding Claim 9, Smith in view of Boardman teaches the invention as claimed and as discussed above for claim 1, and Smith further teaches 

and a turbine (implicit) for expanding exhaust gas created during combustion of the fuel in the combustion chamber assembly A (Col. 1, ll. 50-59 and Col. 2, ll. 39-61; Figs. 1 & 3.  The combustion chamber assembly A of Smith is implicitly for a gas turbine engine which comprises a turbine that is configured to expand the exhaust gas produced by the combustion chamber assembly A) (Annotated Fig. 3, below).     

    PNG
    media_image1.png
    515
    1085
    media_image1.png
    Greyscale

Figure A:  Annotated Fig. 3 of Smith (US 3121996)
Regarding Claim 10, Smith in view of Boardman teaches the method for operating the gas turbine (implicit) according to claim 9 (see rejection of claim 9 above), and Smith further teaches 
supplying the combustion chamber 6 in the gas fuel operating mode with a mixture of the gaseous fuel (gas) and the combustion air (air) via the swirl body E and supplying the combustion chamber 6 in the liquid fuel operating mode with the liquid fuel (liquid fuel) via the atomization device F and the combustion air (air) at least via the swirl body E (Col. 1, ll. 50-59 and Col. 2, ll. 39-61; Fig. 3).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Boardman, as applied to claim 1, and further in view of Buchi 6378787 and Nowak 4431403.
Regarding Claim 5, Smith in view of Boardman teaches the invention as claimed and as discussed above for claim 1.  However, Smith in view of Boardman, does not teach the centrally arranged ) of 60o in each case, and each of the decentralized said plurality of atomization nozzles provides a second atomization cone with a maximum spray angle () of 50 o.
Buchi teaches
the atomization lance 1 comprises two atomization nozzles (first nozzle 2,7; second nozzle 3,12) (Col. 4, ll. 17-59 and Col. 4, l. 66 – Col. 5, l. 8; Fig. 1 and 4)
Buchi further teaches that the fuel discharged from the first atomization nozzle 2,7 has a wide spray cone 16, and that the fuel discharged from the second atomization nozzle 3,12 has a narrow spray cone 18 (Col. 5, ll. 12-15 and 35-44; Fig. 1 and 4).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify atomization lance 12 of Smith in view of Boardman, with Buchi’s atomization lance 1 that comprises two atomization nozzles (first nozzle 2,7; second nozzle 3,12), in order to achieve “both a quick vaporization of the liquid fuel and good premixing of the fuel spray with the combustion air” (Col. 2, ll. 8-14; Buchi) and to provide a variable mode of liquid fuel feed system so that the requirements of the fuel sprays 15,17 can be fulfilled (Buchi; Col. 5, ll. 54-58).
Smith in view of Boardman and Buchi does not teach the centrally arranged atomization lance comprises two atomization nozzles which, alone and jointly, provide a first atomization cone with a maximum spray angle () of 60o in each case, and each of the decentralized said plurality of atomization nozzles provides a second atomization cone with a maximum spray angle () of 50 o.
Nowak teaches 
the fuel lance 12 comprises one atomization nozzle 14 which alone provides an atomization cone (hollow conical spray) with a spray angle 92 of between 45° and 75° (Col. 5, ll. 25-35 and 41-44; Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the centrally arranged atomization lance and each of the decentralized atomization nozzles of Smith in view of Boardman and Buchi and make the centrally arranged atomization lance that comprises two atomization nozzles which, alone and jointly, provide a first atomization cone with a maximum spray angle () (spray angle 92) of 60° (between 45° and 75°) in ) (spray angle 92) of 50° (between 45° and 75°), as taught by Nowak, in order to provide efficient combustion (Nowak Col. 5, ll. 41-44).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Boardman, as applied to claim 10, and further in view of Zhang 2013/0097991.
Regarding Claim 11, Smith in view of Boardman teaches the method as claimed and as discussed above for claim 10.  However, Smith in view of Boardman, does not teach in the liquid fuel operating mode both the centrally arranged atomization lance and the decentralized said plurality of atomization nozzles are utilized, throughout an operating range between a no load state and a full load state, to supply the combustion chamber with the liquid fuel.
Zhang teaches
in the liquid fuel operating mode both the centrally arranged atomization lance 98 and the decentralized said plurality of atomization nozzles 98 are utilized (be used together), throughout an operating range between a no load state and a full load state, to supply the combustion chamber with the liquid fuel 42 ([0022], ll. 1-21; [0025], ll. 1-4, 31-36, and 41-45; Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the atomization device of Smith in view of Boardman, with Zhang’s in the liquid fuel operating mode both the centrally arranged atomization lance 98 and the decentralized said plurality of atomization nozzles 98 are utilized (be used together), throughout an operating range between a no load state and a full load state, to supply the combustion chamber with the liquid fuel 42, in order to supply the correct fuel flow rate to the combustion chamber for combustion during start up and during normal operation (Zhang; [0022], ll. 15-21).
While Smith in view of Boardman and Zhang teaches an apparatus, it has been held that “if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device,” In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986).  See MPEP 2212.02.
Smith in view of Boardman and Zhang’s apparatus would, in its normal and usual operation, necessarily perform the claimed method, i.e., operating a dual-fuel injector – liquid and gas - in a gas turbine.  Therefore, claim 11 is rejected as unpatentable over Smith in view of Boardman and Zhang.  
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Boardman and Zhang, as applied to claim 11, and further in view of Handelsman 6976791.
Regarding Claim 12, Smith in view of Boardman and Zhang teaches the method as claimed and as discussed above for claim 11.  However, Smith in view of Boardman and Zhang, does not teach via the centrally arranged atomization lance, throughout the operating range between the no load state and the full load state, a constant quantity of the liquid fuel is supplied to the combustion chamber, and power modulation is carried out by changing a quantity of the liquid fuel fed to the combustion chamber via the decentralized said plurality of atomization nozzles.
Handelsman teaches a similar gas turbine engine, combustor 25 and controller 228 and a method wherein
via the centrally arranged atomization lance 204, throughout the operating range between the no load state and the full load state (certain conditions), a constant quantity of the liquid fuel (fuel) is supplied to the combustion chamber 25, and power modulation (above or below threshold values) is carried out by changing (incremental increasing/decreasing) a quantity (flame temperature (fuel flow)) of the liquid fuel (fuel) fed to the combustion chamber 25 via the decentralized said plurality of atomization nozzles 202,206 (Col. 2, ll. 62-67 and Col. 3, ll. 2-7, 28-30, and 32-44; Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to the method for operating a gas turbine of Smith in view of Boardman and Zhang, with Handelsman’s controller 228 that controls via the centrally arranged atomization lance 204, throughout the operating range between the no load state and the full load state (certain conditions), a constant quantity of the liquid fuel (fuel) is supplied to the combustion chamber 25, and power modulation (above or below threshold values) is carried out by changing (incremental increasing/decreasing) a quantity (flame temperature (fuel flow)) of the liquid fuel (fuel) fed to the combustion chamber 25 via the decentralized said plurality of atomization nozzles 202,206, in order to provide “reliable means for .
Response to Argument
Applicant's arguments, filed on 02/12/2021, with respect to 35 U.S.C. 103 rejections of claims 1-5 and 8-12 have been considered but are not persuasive.  However, to the extent possible, Applicant’s arguments have been addressed in the body of the rejections at the appropriate locations.
Regarding the 35 U.S.C. 103 rejection of independent claim 1:
Applicant argues (pp.9-11 of Remarks) that the claim recitation “the adjoining component is configured such that the combustion air flow fed via the radial gap is between 1 % and 10% of the combustion air flow that is feedable to the combustion chamber via the swirl body” is directed to the structure of the adjoining component and should not have been considered only “desired result and an intended use”.  
Applicant further argument is summarized below:
“the case law is quite clear that a structural element “configured to” to perform a function cannot be interpreted as being met by a reference that is simply “capable of’ meeting the recited function. To meet a structure recited in ‘configured to’ form requires a structure be shown in the prior art that is more than just capable of performing a function, but must actually be made to perform the function. See Aspex Eyewear, Inc. v. Marchon Eyewear, Inc., 672 F.3d 1335 (Fed. Cir. 2012). This holding has been followed by the USPTO Patent Trial and Appeal Board. See Ex parte Donald A. Henry. Appeal 2012-007022 (U.S. Patent application No. 11/594,415.) …according to the controlling case law, none of them have any component that meets the limitation that the adjoining component is ‘configured to form the radial gap, the radial gap being dimensioned such that the combustion air flow fed via the radial gap is between 1% and 10% of the combustion air flow that is feedable to the combustion chamber via the swirl body.’”

However, prior art of Smith has the claimed structural feature which is the adjoining component 10 that is configured to feed the combustion airflow via the radial gap D to the combustion chamber 6. Even though, prior art of Smith does not teach that "the combustion air flow fed via the radial gap comprises between 1 % and 10% of the combustion air flow that is feedable to the combustion chamber via the swirl body"; the amount of airflow through the radial gap is a desired result and an intended use of the combustion chamber assembly. It has been held that "[Apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) 
Furthermore, the amount of airflow through the radial gap is a desired result and an intended use of the combustion chamber assembly. The system of Smith reads on the claimed structural limitation and as such it is capable of providing airflow through the radial gap that is, provided the area is obviously sized, to provide "between 1 % and 10% of the combustion airflow that is feedable to the combustion chamber via the swirl body" because it has been held that "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original); and further: A claim containing a " recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987), MPEP 2114 11. Therefore, the amount of combustion air supplied through the central fuel atomization device is considered to be an obvious extension of prior art teachings.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACEK LISOWSKI whose telephone number is (408)918-7635.  The examiner can normally be reached on Monday - Friday 7am - 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACEK LISOWSKI/Examiner, Art Unit 3741     

/EHUD GARTENBERG/Supervisory Patent Examiner, Art Unit 3741